PER CURIAM.
Husband appeals from a dissolution decree whereby wife was awarded $50 per month permanent spousal support and $300 retroactive spousal support. Temporary spousal support (ORS 107.095(1)(a)) had not been awarded.
We have considered husband’s contention that permanent spousal support was inappropriate and conclude that the trial court did not err. The award of retroactive spousal support must be deleted, however. Olson and Olson, 52 Or App 695, 698-699, 629 P2d 834 (1981).
Affirmed as modified to delete the award of retroactive spousal support. No costs to either party.